DENY; and Opinion Filed January 23, 2015.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00076-CV

                            IN RE TERRENCE M. GORE, Relator

                 Original Proceeding from the 302nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-12-12707-U

                             MEMORANDUM OPINION
                           Before Justices Lang, Fillmore, and Brown
                                   Opinion by Justice Brown
       This petition for writ of mandamus arises from a contempt proceeding based on relator’s

failure to pay child support. Relator requests that the Court vacate a number of trial court orders

including the order of contempt. Ordinarily, to obtain mandamus relief, a relator must show both

that the trial court has clearly abused its discretion and that relator has no adequate appellate

remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

Based on the record before us, we conclude the relator has failed to establish a right to relief. We

deny the petition for writ of mandamus. Tex. R. App. P. 52.8.




                                                    /Ada Brown/
                                                    ADA BROWN
                                                    JUSTICE
150076F.P05